DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 5-13 are currently pending with claims 2-4 being canceled below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Felder on 02/10/2021.
The application has been amended as follows: 
1    (currently amended). A modular multi-electrode structure for use with an electrophysiology device, comprising:
a plurality of non-conductive cylinders; and a plurality of electrodes,

wherein the plurality of electrodes are positioned between adjacent non-conductive cylinders of the stack, and
wherein the adjacent non-conductive cylinders are interconnected in the stack via adhesive.
Claims 2-4 (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose nor render obvious the above claimed configuration.
Bernhart (US 2006/0206023) teaches non-conductive cylinders, a plurality of electrodes, with the electrodes positioned between the non-conductive cylinders but as per Figure 16, the non-conductive cylinders never reasonably contact each other due to the alternating of the electrodes and non-conductive cylinders.
Rock (US 2002/0013537) teaches a similar design as Bernhart as per Figure 4A where again the modules includes the electrodes and non-conductive cylinders alternating where the non-conductive cylinders never contact each other. 
Hagele (US 2003/0144717) fails to meet the claimed structural limitation in the same fashion as above as per Figure 3B. 
The closest reference Masuda et al. (US 2008/0172051) teaches contacting non-conductive cylinders with electrodes between them (Figures 46-47 electrodes 122-125 on cylinders 131-134) but as it is a telescoping type device the skilled artisan would .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794